PER CURIAM.
The appellant seeks review of a decree of a circuit judge validating an issue of $3,000,000.00 of Special Obligation Municipal Library Bonds dated February 1, 1965. The appellees have moved to dismiss the appeal for numerous reasons, including the contention that the appeal is frivolous and without merit.
The Court finds that oral argument on the motion would be of no benefit. The appeal is patently frivolous and without substantial merit. It is obviously taken for delay and can serve no purpose other than to har.ass the appellee City in completing the bond financing program which was approved by the final decree.
In view of the nature of the proceeding the Court deems it advisable to shorten the time for the filing of any request for rehearing in this matter. It is, therefore, ordered that any application for rehearing by the appellant shall be filed on or before May 21, 1965.
The motion to dismiss the appeal is granted and the appeal is dismissed.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.